IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CHERYL COCO LEWIS, FOR THE               : No. 684 MAL 2016
ESTATE OF: DORI MORRIS,                  :
                                         :
                  Petitioner             : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
             v.                          :
                                         :
                                         :
JOHN R. GILLERLAIN, DR. AND MRS.         :
JOSEPH GILLERLAIN AND CINDY B.           :
HALLOCK, ESQUIRE,                        :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of February, 2017, the Petition for Allowance of Appeal

is DENIED.